DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1, 8-9 with particular attention to the structural limitations “a bead portion having a bead core; a bead reinforcing layer reinforcing the bead portion; a bead apex: and a carcass ply moored on a bead core of the bead portion; wherein the bead reinforcing layer is not in direct contact with the bead core and bead apex; the bead reinforcing layer and at least one adjacent member adjacent to the bead reinforcing layer are each composed of a rubber composition containing a rubber component and an amine type antioxidant; 0.3 to 8 parts by mass of the amine type antioxidant is contained in the bead reinforcing layer based on 100 parts by mass of the rubber component the at least one adjacent member adjacent to the bead reinforcing layer and the bead reinforcing layer satisfy the following formula; 3 ≤ B/A ≤ 8; where A: Content (wt%) of amine type antioxidant in the bead reinforcing layer; B: Content (wt%) of amine type antioxidant in the at least one adjacent member”.
The closest prior art of record is considered to be Miyazaki (JP 2015-129239A) which discloses the claimed structure to include the use of an antioxidant. Skurich et al. (US 2011/0114240 A1) discloses a conventional rubber composition which uses an amine type antioxidant with respect to weight percent. The amount per 100 parts by weight of rubber (phr) component being typically 1 to about 5 phr. Tokimune et al. (WO 2016-084925 A1) discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.3 parts to 7.0 parts by mass. Miyazaki (US 2015/0210118 A1) discloses a conventional rubber composition which uses an antioxidant with respect to mass amount. The amount per 100 parts by mass of rubber component being 0.5 parts to 3.0 parts by mass.
Applicant contends in the Remarks, filed 03/21/2022, on page 5 that:
However, these references do not disclose or suggest any differences between the amount of antioxidant in various portions of the tire, which allows for the B/ A ratio. Further, as can be seen above in Table 5 of the present specification, all of Comparative Examples 1-9 have amounts of amine type antioxidant that fall within the ranges cited in these applied references. Thus, there is nothing to suggest that these references would teach the claimed B/A range, nor would have led a person of skill in the art to have limited the amounts of antioxidants to be within this range. 

This argument is convincing. The prior art does not present a reasonable pathway to the claimed antioxidant ranges based on the teachings of the references. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of independent claims 1, 8-9 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749